Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 24 October 2022 is acknowledged.  Claims 15-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, it is unclear as to what constitutes “a direction in the first area.”  For purposes of examination, the claimed process is presumed to be carried out upon a base member substrate that is not flat.  Claims 2-14 are similarly rejected to the extent they depend from Claim 1 and do not resolve the noted ambiguity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0150626 to S. Kim (“Kim”) in view of US 2017/0349473 to Moriya et al. (“Moriya”).
	With regard to Claim 1, Kim teaches a method making a cover glass comprising transferring and removal of ink layers on a glass base member comprising multiple areas (see Abstract; FIGs. 3, 5-12).  According to Kim, multiple layers of ink, etch-resist, and sacrificial materials are provided and removed in tandem in order to produce a desired pattern featuring a desired coloration without particular limitation (see ¶¶ [0014], [0017], [0045]-[0067], [0076], [0088]-[0094]).  Kim teaches that the shape and size of the display panel and corresponding cover glass are not limited (see ¶ [0038]); however the reference does not expressly teach curved cover glass base members.  Moriya is similarly directed to fabrication of cover glasses, and teaches production of curved cover glass base members from sheet glass shaped by bending via gravity forming, vacuum forming, and/or press forming in order to obtain cover glass materials suitable for use with curved displays thereby rendering improved aesthetics (Abstract; ¶¶ [0003], [0157]-[0160]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a curved base member as taught by Moriya in the method of Kim in order to obtain cover glasses with enhanced aesthetics.
	With regard to Claims 12-13, Moriya teaches bending cover glass substrates as discussed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the shaping techniques of Moriya in the method of Kim as claimed throughout the course of routine experimentation and optimization in pursuit of a desired aesthetic.

3.	Claims 2-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moriya as applied to Claim 1, and further in view of US 2013/0034670 to Hashimoto et al. (“Hashimoto”).
	With regard to Claim 2, Kim does not expressly teach a drying step.  To the extent that drying of discrete layers before further processing is not implicitly known in the art, Hashimoto is directed to manufacturing cover glasses, and teaches drying ink materials applied thereto in order to affix ink layers (see Abstract; ¶¶ [0148]-[0149]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted intervening drying steps in the process of Kim, as taught by Hashimoto, in order to affix ink on the cover glass substrates in pursuit of a resilient pattern.
	With regard to Claims 3 and 8-10, Kim teaches variations and modifications to the layer depositions may be undertaken (see ¶ [0094]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed and removed ink layers as claimed in pursuit of a desired pattern as instructed by Kim.
	With regard to Claim 11, Hashimoto does not expressly teach diverse drying temperatures as claimed.  In view of the diverse materials employed by Kim, it nevertheless would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed differing drying temperatures for each differing layer material, suitable for drying thereof in order to facilitate drying at various stages of production.  Given the range of inks envisioned by Kim, it would have been obvious to have employed either decreases or increases in drying temperatures subject to the selection of ink in a given layer.
4.	Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moriya as applied to Claims 1 and 13, and further in view of US 5,068,260 to H. Noguchi (“Noguchi”).
	With regard to Claims 4-5, Kim teaches the curing UV resin and etching in layer buildup (¶¶ [0076]-[0077]) but does not expressly teach irradiation for curing and/or etching.  Noguchi is directed to UV curable resins suitable for use in building layered features on glass substrates, and teaches UV irradiation for curing said resin as well as subsequent laser irradiation to facilitate removal via etching with results including improved adhesion and enhance feature development (see Abstract;  Col. 1, Lns. 47-50; Col. 2, Lns. 20-22; Col. 15, Lns. 29-62).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed UV irradiation and laser-facilitated etching in the method of Kim as taught by Noguchi in pursuit of the advantages identified by Noguchi and/or with a reasonable expectation of success given the known usage of such techniques in a similar field of endeavor.
	With regard to Claims 6-7 and 14, Kim teaches variations and modifications to the layer depositions may be undertaken (see ¶ [0094]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed and removed ink layers as claimed in pursuit of a desired pattern as instructed by Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,643,260 to Nemeth et al. (“Nemeth”) is noted as teaching a method producing a cover glass featuring decorative patterns thereon via ink deposition (see Abstract; FIG. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715